DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowed Claims
Claims 36, 38-41, 46-48, 53, 58-59, 61, 64 and 66-67 are allowed.
Withdrawn Rejections/Objections
The objections to claims 36 and 59 are withdrawn based on claim amendments, see page 10 of Applicant’s 10/12/21 Remarks.
The Improper Markush rejection of claims 58-65 is withdrawn based on claim amendments, see page 10 of Applicant’s 10/12/21 Remarks.
The 35 USC 112(b) indefiniteness rejection of claims 52, 60 and 63 is withdrawn as moot based on claim cancellation, see page 10 of Applicant’s 10/12/21 Remarks.
The 35 USC 112(a) scope of enablement rejection of claims 36-53 and 58-65 is withdrawn based on claim amendments, arguments, and Affidavit (Declaration) evidence, see pages 10-13 of Applicant’s 10/12/21 Remarks.
The 35 USC 112(a) written description rejection of claims 36-53 and 58-65 is withdrawn based on claim amendments, see page 13 of Applicant’s 10/12/21 Remarks.
The 35 USC 103 rejection of claims 58-65 over WO 2011/093647 A2 is withdrawn based on claim amendment, see pages 13-14 of Applicant’s 10/12/21 Remarks.
The provisional nonstatutory double patenting rejection of claims 36-53 and 58-65 over claims 1-4,6-9, 11 and 12 of copending Application No. 16805370 (now US 11154590) is withdrawn based on Applicant’s filing of and the Office’s approval of a terminal disclaimer, (10/28/2021).
See the attached Telephonic Interview Summary.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	Claim 36 is a method for treating osteoarthritis or rheumatoid arthritis comprising administering by an intra-articular injection a pharmaceutical composition to a subject in need thereof, wherein the pharmaceutical composition comprises as an active ingredient 
(i) a polypeptide consisting of Formula (1): N-terminal extension domain—core domain—C-terminal extension domain (I), wherein
the core domain is a polypeptide having the amino acid sequence of SEQ ID NO: 1;
the N-terminal extension domain is a polypeptide having the amino acid sequence of SEQ ID NO: 35 in which 11 to 42 amino acid residues are consecutively deletable from the N-terminus to the C-terminal direction, starting from the amino acid residue at position 1 of SEQ ID NO: 35; and
the C-terminal extension domain is a polypeptide having the amino acid sequence of SEQ ID NO: 5 in which 13 to 15 amino acid residues are consecutively deletable from the C-terminus to the N-terminal direction, starting from the amino acid residue at position 24 of SEQ ID NO: 5; and/or
(ii) a recombinant virus comprising a polynucleotide encoding the polypeptide (1).
	This claim is directed to administering by an intra-articular injection a polypeptide of a subgenus of fragments of the NKX3.2 protein, or a recombinant virus comprising a polynucleotide encoding such polypeptide to treat osteoarthritis or rheumatoid arthritis.  Applicant has demonstrated in art-recognized models administration of a sufficient number of representative polypeptide fragments or recombinant viruses comprising a polynucleotide encoding such polypeptide fragment to indicate possession of the subgenus claimed for such treatment method.  The Examiner has considered inventor Dae-Won Kim’s Affidavit (Declaration) entered 10/12/21 in reaching this conclusion.

	Claim 66 is similarly directed to a method comprising administering by an intra-articular injection a pharmaceutical composition to a subject in need of treatment for osteoarthritis or rheumatoid arthritis, the composition comprising as an active ingredient, the polypeptide of SEQ ID NO:12 and/or a recombinant virus comprising a polynucleotide encoding that polypeptide.
The closest art of record is previously cited WO 2011/093647 A2, published 8/4/2011, also to the instant inventor Dae-Won Kim. However, the ‘647 art was directed to full-length NKX3.2, rather than the particular fragments and subgenera thereof, and the ‘647 does not teach or suggest the claims NKX3.2 fragments as claimed.  Applicant also has demonstrated superior characteristics of what is instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Attorney Gleb L. Savich on 10/28/21.  An Interview Summary is provided herewith and is part of the record.
The application has been amended as follows: 

In the Claims

In claim 36, last line, add “of” between “polypeptide” and “(i)”.

In claim 58:
In line 2, replace “contacting” with - - administering by an intra-articular injection to - -.
In line 2, after “subject” delete “with”.
In line 16, replace “a polypeptide selected from the group” with -- the polypeptide --.
In line 17, replace “20-24” with – 20, 21, 22, 23 or 24 --.
In line 18, add “of” between “polypeptide” and “(i)”.
In line 19, add “of” before “(ii)”.

In claim 59:
In line 5, replace “a polypeptide selected from the group” with -- the polypeptide --.
In line 6, replace “20-24” with – 20, 21, 22, 23 or 24 --.
In line 7, add “of” between “polypeptide” and “(i)”.

In claim 66:
In line 4, replace “a polypeptide” with -- the polypeptide --.
In line 5, add “of” between “polypeptide” and “(i)”.

Conclusion
Claims 36, 38-41, 46-48, 53, 58-59, 61, 64 and 66-67 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Wednesday-Friday and on Monday/Tuesday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658